Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 7,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Omi (JP2008305989) in view of Muraoka (JP2007266221) and Liu (US 8,529,136).
 	Re claim 7, Omi teaches an apparatus for loading/unloading workpieces, comprising: a furnace (generally 2) configured to heat a workpiece (generally W); and a robot (generally 1, figure 4) configured to load and/or unload a workpiece into/from the furnace, the robot comprising a manipulator linkage (generally 23a) and a fork (generally 24a’s, figure 4) at an end of the manipulator linkage, the fork having an upper side (generally figure 3) on which the workpiece is placed while being loaded into and/or unloaded from the furnace, and the fork comprising a parallel arrangement of fork elements (generally 24a), each fork element in the fork having a length and a rectangular cross section perpendicular to the length (generally figures 2-7), and each fork element having a workpiece carrying surface (generally 241a,H, top surface of B,etc.,see figures) on which a workpiece is placed and an opposite surface (generally bottom surface of 
 	Omi seems to teach the fork element being hollow tubular (generally figures 4-7, [0067]) as the honeycombs are hollow & may be a quadrangle, such as a single rectangular shape. Omi’s concern is to control fork bending when exposed to high temperatures. To forestall potential arguments, Muraoka (generally [0047], figure 1(b)) teaches a similar teaching of an apparatus with the fork elements that are explicitly stated as hollow tubular and resistant to bending in high temperatures (abstract). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Omi as claimed in order to provide a simple equivalent alternative device to control bending in high temperatures.
 	Omi teaches (generally [0060]-[0064]) the heat insulator on the workpiece carrying surface comprising a ceramic heat insulator which appears to be a coating from a standard definition (such as thefreedictionary.com). To address applicant’s arguments regarding this 
Re claim 13, Omi as already modified above teaches the heat insulator is disposed on the upper surface of each fork element, and no heat insulator is disposed on the opposite surface and lateral surfaces of each fork element. Also note Muraoka figure 1 clearly shows the lateral side surfaces (broadly V1, V2 ,L as viewing the figures 1a,1b) and so only the top surface (broadly H) would have the heat insulator. If an alternative interpretation is viewed to include the sides of H not being heat insulator, then as there are only a limited number of sides, it would have been obvious to try modifying Omi as claimed according to this alternative interpretation in order to save effort or expense in coating only the upper surface (as claimed).
 	Re claim 14, Omi teaches the furnace is configured to heat the workpiece but does not limit the temperature. Applicant’s “Background Art” .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando (US 9,302,395) teaches ceramic heat insulator coatings to deal with high temperatures.
Applicant's arguments filed 1/24/21 have been fully considered but they are not persuasive.
 	Applicant argues that it would not be obvious to modify Omi by Muraoka to have the hollow tubular forks because that would make it unsatisfactory to its intended purpose because the honeycomb structure of Omi is higher strength than hollow tubular. However, as noted by applicant in their most recent remarks (page 5, lines 3-4), Omi only requires sufficient strength to support the substrate. Muraoka shows that a hollow tubular can be used with sufficient strength in a nearly identical situation that is again 
 Applicant argues that Omi does not have a ceramic coating and does not have the ceramic heat insulating for the purpose of heat insulation.
In response to applicant's argument that Omi does not have the ceramic heat insulating for the purpose of heat insulation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	As noted in the current rejection above, the definition of coating would meet the claim limitations as currently written. However, Liu is added to address the potential variation in the reading of the claim and the limitations would have thus still been obvious as well in this alternative reading & associated alternative rejection.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,Th,F 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner




/MICHAEL S LOWE/Primary Examiner, Art Unit 3652